Citation Nr: 0728443	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-29 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
pension benefits.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had verified 
active duty service in the Recognized Guerrilla Service from 
April 1945 to May 1945, and in the Regular Philippine Army 
from May 1945 to February 1946.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The veteran's 
notice of disagreement was received in May 2005.  A statement 
of the case was issued in July 2005, and a substantive appeal 
was received in September 2005.  


FINDING OF FACT

The veteran served with the Recognized Guerrilla Service from 
April 1945 to May 1945, and with the Regular Philippine Army 
from May 1945 to February 1946.


CONCLUSION OF LAW

The appellant did not have the requisite service to render 
him basically eligible for VA pension.  38 U.S.C.A. §§ 101, 
107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  Overall, the March 2006 VCAA 
letter effectively notified the veteran of the evidence 
needed to substantiate his claim as well as the duties of VA 
and the appellant in furnishing evidence.  The veteran was 
specifically advised of the evidence needed to establish 
service in a regular component of the active military, naval 
or air service of the United States Armed Forces.      

The Board also notes that the March 2006 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  He was advised to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in March 2006 was not given 
prior to the April 2005 adjudication of the claim, the notice 
was provided prior to recent certification of the veteran's 
claim to the Board.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
basic eligibility of VA benefits, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the threshold and determinative 
question is whether the appellant had valid service for VA 
benefit purposes.  As hereinafter more particularly 
explained, the types of service which qualify for various VA 
benefits are defined by statute and regulation.  The Board is 
bound by the law.  As noted previously, the appellant was 
effectively notified of what was needed to show valid 
service.  Although he may not have been furnished notice 
regarding the effective date of any award, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Since the following determination of the Board is 
that there is no valid service upon which to base entitlement 
to VA benefits, there is no award and thus no prejudice to 
the appellant by reason of any failure to furnish notice 
regarding evidence necessary to establish an effective date.  
Moreover, to the extent that the outcome in this case is 
dictated as a matter of law, there is also no resulting 
prejudice to the appellant due to failure to furnish 
effective date notice.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  Significantly, the RO obtained 
certification of the appellant's active duty service.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claim.

Analysis

The issue before the Board involves a claim of basic 
eligibility for VA pension benefits.  Applicable law provides 
that a "veteran" is a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any 
war" means any veteran who served in the active military, 
naval or air service during a period of war.  38 C.F.R. 
§ 3.1(e).  Service in the Commonwealth Army of the 
Philippines is included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  38 C.F.R. § 3.40(c).  Persons who served as 
guerrillas under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized by and cooperating with 
the United States forces are included.  38 C.F.R. § 3.40(d).  
In short, service in the Philippine Army and certified 
recognized guerrilla service entitles the veteran to 
compensation benefits, but not to pension benefits.      

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims has held that the Secretary has lawfully 
promulgated regulations making service department findings 
"binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  In addition, service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Id.

Service department records indicate that the veteran had 
Recognized Guerrilla service from April 1945 to May 1945, and 
in the Regular Philippine Army from May 1945 to February 
1946.  Given the applicable statutory and regulatory 
provisions provided above and the facts of this case, the 
Board finds that appellant does not meet the basic 
eligibility requirements for VA pension benefits.  
Accordingly, the appellant's claim lacks legal entitlement 
under the applicable provisions.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


